DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

Note particularly that the disclosure as originally filed lacks a brief description of the drawings. See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-7 are directed to a method, which are considered to be a process. Therefore, claims 1-7 are directed to one of the four statutory categories of invention.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to step 2A Prong One, Claim 1 recites the limitations “non-destructive flaw detection of aluminium reduction cell anodes, including the building of a computed model of an anode or the use of a specified model with known data on the geometry and specific resistance of the anode, the geometry and coordinates of internal defects, characterized in that:
1) using the model of the anode with the known data on the geometry, specific electrical resistance of the anode as well as on the geometry and coordinates of the location of an internal defect manifested as a specific resistance irregularity, a crack or a cavity inside the anode, a numerical method is used to calculate the spatial current flow through the anode, as well as the amplitude and direction of vectors of the magnetic field intensity or induction near the outer surface of the anode, under boundary conditions of placement on the outer surfaces of the anode of at least a pair of electrically conductive contacts, which supply through the anode the specified amount of electrical current;
2) several cyclic calculations at step 1) are carried out under boundary conditions of placement on the outer surfaces of the anode of at least a pair of electrically 
3) the results of calculations at step 2) are represented in the form of a 3D-matrix of amplitudes and directions of vectors of calculated intensities or inductions of the electromagnetic field at the discretization points near the outer surface of the anode;
4) at least a pair of electrically conductive contacts that supply the specified amount of electrical current through the anode are placed on the outer surfaces of the inspected anode;
5) at least one sensor is placed near the outer surface of the inspected anode, and the amplitude and direction of the magnetic field intensity or induction vectors at the same discretization points as at steps 1)—3) are measured and represented as a 3D-matrix of measured magnetic field intensity or induction vectors;
6) the 3D-matrices of calculated and measured magnetic field intensity or induction vectors at the same discretization points near the outer surface of the anode are compared; 
and, in the event of a permissible deviation (less than 20%) of the measured and calculated values of the amplitude and direction of vectors at the same discretization points near the surface of the anode, the anode is recognized as high-quality; in the event of a significant deviation (more than 20%) of measured and calculated values of the amplitude and direction of vectors at the same discretization points near the surface of the anode, the anode is recognized as poor-quality” which are considered to be mathematical concepts and mental processes. The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact 
With respect to Step 2A Prong Two and Step 2B, there are considered to be no additional elements. And therefore, there are no additional elements to provide either an inventive concept or to integrate the abstract idea into a practical application. Therefore, claim 1 is not eligible. 
Claims 2-7 merely extend the abstract idea identified above for claim 1 and do not add any further additional elements. Therefore, the claims are considered to be directed to the abstract idea analogously to claim 1 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kocaefe et al. (US PGPub 2017/0089855 A1), Feng (US PGPub 2012/0235693 A1), Haldemann et al. (5,473,248), and Colani (3,315,155) teach methods having similarities to the disclosed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853